Citation Nr: 0004419	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-06 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a skin disorder as 
a result of exposure to Agent Orange.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased initial rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.

4. Entitlement to an increased rating for residuals of shell 
fragment wound of the right distal tibia, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from March 1968 to March 
1970 with service in the Republic of Vietnam from August 1968 
to August 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions issued by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a rating decision 
dated in February 1996, the RO granted service connection for 
PTSD and assigned an initial 10 percent disability rating.  
The RO denied service connection for a skin disorder due to 
exposure to Agent Orange in a March 1997 rating decision.  
Finally, the RO denied claims for service connection for 
hypertension and a rating in excess of 10 percent for scar of 
the right distal tibia in June 1998.

The Board notes that the appellant has recently raised the 
issues of service connection for hypertension as secondary to 
service connected PTSD, an increased rating for shell 
fragment wounds of the left lower extremity, and clear and 
unmistakable error (CUE) in failing to grant separate 
compensable evaluations for muscle group injuries of both 
lower extremities due to service connected shell fragment 
wounds.  These issues are referred to the RO for appropriate 
action.

The appellant's claim for an increased rating for residuals 
of shell fragment wound of the right distal tibia is 
addressed in the remand appended to this decision.

FINDINGS OF FACT

1.  The appellant had active service in the Republic of 
Vietnam from August 1968 to August 1969.

2.  Chloracne is not medically demonstrated.

3.  The appellant's claim for service connection for a skin 
disorder other than chloracne is not plausible.

4.  No medical evidence has been presented or secured to 
establish that hypertension was manifested during service or 
to a degree of ten percent or more within one year following 
discharge from active service.

5.  The claim for service connection for hypertension is not 
plausible.

6.  The appellant's PTSD is manifested principally by 
symptoms of nightmares, sleep difficulty, social isolation, 
depression, startle response and impaired impulse control 
resulting in moderate to severe impairment of social and 
occupational functioning.


CONCLUSIONS OF LAW

1.  The appellant does not have chloracne that was incurred 
or aggravated in service or may be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991); 
38 C.F.R. § 3.309(e) (1999).

2.  The claim for service connection for a skin disorder 
other than chloracne due to Agent Orange is not well 
grounded, and there is no further statutory duty to assist 
the appellant in the completion of his application.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for hypertension is not 
well grounded, and there is no further statutory duty to 
assist the appellant in the completion of his application. 
§ 8 U.S.C.A. §§ 5103(a), 5107(a) (West 1991).

4.  The criteria for a 50 percent schedular rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 
(1996- 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection - skin disorder

The appellant contends that his skin disorder was incurred or 
aggravated in service and may have resulted from his exposure 
to Agent Orange in the Republic of Vietnam.  According to his 
March 1999 testimony before the undersigned, as well as his 
various statements of record, he manifested dandruff and 
sores over his whole body immediately upon his return from 
Vietnam.  Thereafter, he contends that he has suffered from a 
recurrent skin disorder which is subject to active and 
inactive stages but is, nevertheless, chronic in nature.

Service medical records are negative for complaint, 
treatment, manifestation or diagnosis of a skin disorder as 
described by the appellant.  Rather, the only skin 
abnormality noted included tattoos on the body and the wounds 
associated with his service connected shell fragment wounds.  
Of note, on his separation examination in December 1969, he 
denied a history of "skin diseases."  His separation 
physical indicated a "normal" clinical evaluation of the 
skin.

Post- service, a November 1972 VA examination only noted the 
presence of body tattoos.  VA clinical records, dated from 
December 1972 to the present, first show treatment for a 
benign hyperpigmented lesion of the lower lip in January 
1976.  In February 1995, he complained of a rash on the face 
and all over his body since his return from Vietnam.  Initial 
assessment was of comedome clusters of the cheek.  A 
subsequent dermatology consultation, dated in June 1995, 
indicated a diagnosis of periocular comedomes possibly 
related to chronic ultraviolet exposure or acne.  It was also 
noted that a diagnosis of "possible chloracne" could not be 
excluded.  A VA skin examination, dated in December 1996, 
indicated diagnoses of seborrheic dermatitis of the scalp, 
psoriasis with asteatosis, folliculitis and epidermal 
inclusion cysts.  A January 1998 VA clinical record revealed 
a diagnosis of pruritus.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1999).  For certain enumerated diseases, 
service connection may also be granted on a presumptive 
basis.  See 38 C.F.R. §§ 3.307 and 3.309 (1999).  Where a 
veteran who served in the Republic of Vietnam during the 
Vietnam Era shows a current manifestation of a presumptive 
disease related to herbicide exposure, no more evidence is 
necessary to establish a well grounded claim.  Brock v. 
Brown, 10 Vet.App. 155, 162- 63 (1997).

In this case, there is no dispute that the appellant served 
in the Republic of Vietnam during the Vietnam Era.  As a 
matter of law, he is presumed to have been exposed to Agent 
Orange.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  VA laws and 
applicable regulatory provisions pertaining to Agent Orange 
and herbicide exposure stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.309(e) (1999).  The diseases entitled to 
presumptive service connection are chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non- Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and specified forms of soft- 
tissue sarcoma.  38 C.F.R. § 3.309(e) (1999).

In June 1995, a VA physician opined that a diagnosis of 
"possible chloracne" could not be excluded.  The Board 
finds that opinion is sufficient to well ground the claim 
with respect to chloracne.  See Lathan v. Brown, 7 Vet.App. 
359, 366 (1995) (medical evidence expressed in terms of 
'possible' sufficient to well ground a claim); Brock, 10 
Vet.App. at 162- 63.  As part of VA's duty to assist the 
appellant in the development of this claim, the appellant was 
afforded VA skin examination in December 1996, but, 
significantly, that examination did not confirm the diagnosis 
of chloracne.  Accordingly, the Board concludes that the 
appellant does not have chloracne, and his claim for service 
connection for this particular skin disorder must be denied.

With respect to the other skin disorders noted in the medical 
record, to include dermatitis, psoriasis and folliculitis, 
none is shown medically until long after service, none is 
among the diseases subject to presumptive service connection 
under 38 C.F.R. § 3.309(e), and none is linked to service by 
medical opinion.  The appellant's testimony as to the 
existence of a skin disorder since shortly after service, 
even if deemed credible, is not competent evidence of the 
existence of a particular skin disorder.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  This claim, therefore, is 
not well grounded.  

II.  Service connection - hypertension

The appellant contends, in essence, that his hypertension was 
incurred and/or aggravated during his period of active 
service.  In making a claim for service connection, he has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he must present a claim which is not inherently implausible 
when his contentions and the evidence of record are viewed in 
the light most favorable to his claim.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

As an alternative to establishing a well grounded claim under 
the Caluza requirements, hypertension may be presumed to have 
been incurred in service, if the evidence shows that such 
disease became manifest to a degree of 10 percent or more 
within one year from the appellant's separation from active 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).

The first requirement for a well grounded claim is competent 
evidence that the appellant has the disability for which he 
is seeking benefits.  VA clinical records reveal a current 
diagnosis of hypertension.  Thus, he has satisfied the first- 
prong of the Caluza requirements by presenting competent 
medical evidence of his claimed disability.

The second Caluza requirement requires evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates.  
Service medical records are negative for complaint, 
treatment, manifestation or diagnosis of hypertension.  His 
October 1967 induction examination reveals a blood pressure 
reading of 120/80 (diastolic/systolic) and his December 1979 
separation examination reveals a blood pressure reading of 
109/60.  There are no other blood pressure readings.  
Accordingly, no medical evidence has been presented or 
secured to establish that hypertension was manifested during 
service.

Post- service, there are no clinical records within the one- 
year time period following the appellant's separation from 
service.  A November 1972 VA examination first records a 
blood pressure reading of 114/80.  Cf. 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (10 percent rating for hypertension 
warranted for diastolic pressure predominately 100 or more, 
or systolic pressure predominately 160 or more, or history of 
diastolic pressure predominately 100 or more requiring 
continuous control by medication).  The medical records first 
show a diagnosis of hypertension by VA in the 1990's.  
Accordingly, no medical evidence has been presented or 
secured to establish that hypertension was manifested to a 
degree of ten percent or more within one year following 
discharge from active service.

Furthermore, there is no medical evidence of a causal 
relationship between the appellant's hypertension, which was 
admittedly manifested many years following service, and his 
military service.  In the absence of such a nexus opinion, 
his bare allegations of such as relationship, in and of 
themselves, are insufficient to well ground his claim.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (laypersons are 
not competent to provide a medical diagnosis or opinion).

Accordingly, in the absence of competent medical evidence 
showing the manifestation of hypertension during service, or 
to a degree of ten percent or more within one year following 
discharge from active service, the claim must be denied as 
not well grounded.  See Edenfield v. Brown, 8 Vet.App. 384 
(1996) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

The United States Court of Appeals for Veterans Claims has 
recently held that, absent the submission and establishment 
of a well grounded claim, VA cannot undertake to assist a 
claimant in developing facts pertinent to his/her claim.  
Morton v. West, 12 Vet.App. 477, 486 (1999).  See Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed.Cir. 1997), cert denied, ____ 
U.S. ____,118 S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, 
VA may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his or her 
application.  See Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete his application for his claim for service connection 
for hypertension.  In this respect, the RO has issued a 
Statement of the Case and subsequent Supplemental Statements 
of the Case which have notified him of the reasons and basis 
for the denial of his claims.  Additionally, the RO has 
obtained all available private and VA treatment records 
identified by him as relevant to his claim.  Furthermore, he 
presented testimony on his claim in 1999.  The Board discerns 
no additional sources of relevant information which may be 
obtained concerning the present claim.  Accordingly, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been met.  See generally Wood v. Derwinski, 
1 Vet.App. 190 (1991) (VA "duty" is just what it states, a 
duty to assist, not a duty to prove a claim).

III.  Increased rating - PTSD

The appellant contends that his PTSD disability warrants an 
evaluation in excess of currently assigned 30 percent 
disability rating.  As an initial matter, the Board finds 
that his claim is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, his claim is plausible.  See 
Proscelle v. Derwinski, 2 Vet.App. 629, 631 (1992).  
Furthermore, he has undergone VA examination following 
revision of the criteria pertaining to mental disorders, and 
his clinical records have been associated with the claims 
folder.  His representative has argued that another VA 
examination should be performed.  After review of the claims 
folder, however, the Board is of the opinion that the 
December 1996 VA PTSD examination, subsequent VA clinical 
records and testimony of record adequately portray the 
current level of disability due to PTSD.  See Bruce v. West, 
11 Vet.App. 405 (1998) (lay testimony of symptomatology may 
be regarded as supplementing VA examination).  The Board 
accordingly finds the duty to assist him, mandated by 38 
U.S.C.A. § 5107, has been satisfied.

Historically, the appellant first presented to VA with 
complaint of nervousness, short temper and nightmares in 
early 1995.  He further reported symptoms of early awakening, 
poor appetite, crying episodes, irritability, social 
isolation, poor energy level, poor concentration and poor 
libido on VA PTSD examination in June 1995.  At that time, 
his history was significant for excessive alcohol usage and 
arrests for driving under the influence, disorderly conduct 
and domestic violence.  He was dissatisfied with his job as a 
social worker due to the stress level.  Mental status 
examination was significant for depressed mood and 
constricted affect.  He also demonstrated difficulty with 
verb abstraction, repeating numbers backwards and recent 
memory recall.  He was given a diagnosis of PTSD and given a 
Global Assessment Functioning (GAF) score of 53 which, the 
examiner noted, was indicative of moderate to serious 
impairment primarily in social relations but also in 
occupational functioning.

A VA PTSD examination, dated in February 1996, also revealed 
additional complaint of startle response.  The examiner noted 
that the appellant's PTSD symptomatology was complicated by 
co- morbidity with alcohol dependence and major depression 
which had combined to cause considerable emotional 
instability, unpredictability, interpersonal conflicts, 
episodes of anger and irritability.  In effect, he had 
estranged himself from family members and people in the work 
place.  On mental status examination, he was neatly dressed 
and groomed.  He was alert and fully oriented.  Speech was 
clear, goal oriented and evidenced abstract thinking.  Recent 
and remote memory were good.  There was no evidence of 
psychotic behavior such as delusions, hallucinations, or 
thought disorder.  Judgment was good.  Diagnosis was of 
moderately severe PTSD due to marital, family and 
occupational stresses and his ongoing symptomatology.  His 
GAF score was 55.

By means of a rating decision dated in February 1996, the RO 
granted service connection for PTSD and assigned an initial 
10 percent disability evaluation.

During his appearance before the RO in November 1996, the 
appellant testified to symptoms of depression, nightmares, 
nightsweats, and intrusive thoughts.  His wife further 
testified to his short temper and strained familial 
relationships.

On VA PTSD examination, dated in December 1996, the appellant 
primarily focused upon his anger control, alcohol consumption 
and social isolation.  Specifically, he reported recent 
episodes of increased anger triggering violent responses.  He 
often consumed alcohol by himself to manage his anger.  He 
had very few social contacts outside of work or family.  
Fortunately, the flexibility of his current job allowed him 
the independence to manage his symptoms.  He further reported 
recklessly spending money in spending sprees.  Mental status 
examination showed that he was alert, able to attend and able 
to concentrate.  There was no psychotic behavior.  Diagnosis 
was of PTSD with moderate to severe impairment due to 
marital, family and occupational stressors.  His GAF score 
was 55.

VA clinical records, dated from 1996 to present, reveal the 
appellant's treatment for PTSD primarily with Prozac and 
psychiatric consultations.  A May 1997 psychiatric note 
revealed appropriate dress and hygiene, speech with 
depressive content and complaint of frequent waking and poor 
appetite. 

By means of a rating decision dated in February 1997, the RO 
increased the initial evaluation for PTSD to 30 percent 
disabling effective to the date of claim.

During his appearance before the undersigned in March 1999, 
the appellant testified to continued VA treatment for his 
PTSD.  He had frequent nightmares and flashbacks, and 
remained socially isolated.  His medication had stayed the 
same in the last year or so.  He was working as a wood shop 
teacher which he considered too stressful for him.  He missed 
approximately 3 to 4 days of work a month due to his PTSD 
symptomatology.  His wife testified to social isolation and 
violent mood swings.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of the appellant's PTSD is assessed for VA 
compensation purposes by application of the criteria set 
forth in Diagnostic Code 9411 of the VA Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4.  The Board notes 
that this appeal stems from the RO's February 1996 rating 
decision which granted service connection for PTSD and 
assigned an initial 10 percent evaluation.  In November 1996, 
VA issued new regulations with respect to the criteria to be 
considered in mental disorder cases.  Pursuant to Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991), appellant is entitled 
to have his claim reviewed under the regulations in effect 
both prior to and after November 1996 with the most favorable 
version being applied.  Furthermore, he is entitled to 
consideration of separate or "staged" ratings due to any 
varying levels of disability for during this time period.  
Fenderson v. West, 12 Vet.App. 119 (1999).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  See Richard v. Brown, 9 Vet.App. 
266 (1996)(citing Diagnostic and Statistical Manual of Mental 
Disorders 32, 4th ed.1994)(DSM-IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM-IV in order to apply the general rating criteria for 
rating mental disorders.  38 C.F.R. § 4.130 (1999).  A GAF of 
60 is defined as "[m]oderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or co- workers).  A 
GAF of 50 is defined as "serious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

Under the current regulations in effect, the appellant is 
currently in receipt of a 30 percent rating which is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversational normal), due to depressed mood, 
anxiety, suspiciousness, panic attacks (weekly of less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

In this case, the medical evidence shows that the appellant 
reports symptomatology primarily involving nightmares, sleep 
difficulty, social isolation, depression, startle response 
and impaired impulse control.  Recent psychiatric assessment 
of his psychological, social and occupational functioning was 
of symptoms intermediate between moderate and serious.  In 
this respect, VA examiners have indicated that this 
impairment involves marital, familial and occupational 
relationships.  In total, this evidence tends to favor an 
increased rating to 50 percent.

On the other hand, mental status examinations reveal that the 
appellant's psychomotor functioning, thought processes and 
judgment are not impaired.  He does not manifest any 
psychotic behavior.  His speech, which contains depressive 
content, is logical and relevant.  He remains capable of 
maintaining a full- time occupation as a teacher, although 
does report difficulty with stress and absenteeism.  In the 
opinion of the Board, the evidence for an increased rating to 
50 percent is in relative equipoise and, by application of 
the benefit of the doubt rule and 38 C.F.R. §4.7, the Board 
finds that a 50 percent rating is warranted for PTSD under 
the new rating criteria.  The Board further finds that the 
symptomatology supporting the 50 percent rating was in 
existence at the time of filing of the initial claim.  
Accordingly, the effective date of the 50 percent rating 
computes back to the date of original claim.  Fenderson v. 
West, 12 Vet.App. 119 (1999).

However, the evidence clearly shows that the appellant does 
not neglect his personal appearance or hygiene.  Furthermore, 
there is no evidence of obsessional rituals, near continuous 
panic, suicidal ideation or psychotic behavior.  Once again, 
the Board reiterates that his psychomotor functioning, 
thought processes and judgment are not impaired.  He has 
difficulty in maintaining effective relationships, but he is 
nonetheless capable.  Thus, the preponderance of the evidence 
is against a rating greater that 50 percent under the 
provisions of the schedular criteria currently in effect.

Additionally, the Board is also of the opinion that, under 
the provisions of the schedular criteria in effect prior to 
Nov. 7, 1996, a rating greater than 50 percent is not 
warranted.  Under those criteria, a 70 percent evaluation 
required that the ability to maintain effectively or 
favorable relationships with people was severely impaired, 
with psychoneurotic symptoms of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  As stated above, the most recent 
psychiatric assessment of the appellant's psychological, 
social and occupational functioning was consistent with 
impairment which is between moderate and severe.  The 
evidence shows that he continues to successfully maintain 
employment as a teacher.  Accordingly, the preponderance of 
the evidence is against a rating greater than 50 percent 
under the criteria in effect prior to Nov. 7, 1996.

ORDER

The claim of entitlement to service connection chloracne is 
denied.

The claim of entitlement to service connection for a skin 
disorder other than chloracne due to Agent Orange is denied 
as not well grounded. 

The claim of entitlement to service connection for 
hypertension is denied as not well grounded.

A 50 percent schedular evaluation for PTSD is granted 
effective to the date of claim.


REMAND

The appellant contends that his residual disability 
associated with his service connected shell fragment wound of 
the right distal tibia warrants a disability evaluation in 
excess of the currently assigned 10 percent rating.  
Specifically, he complains of chronic pain, swelling and 
fatigability upon use.  He also complains of a tender and 
painful scar.  Historically, he incurred a shell fragment 
wound from a rocket propelled grenade during his service in 
Vietnam.  Over the years, he has undergone several surgical 
removals of shrapnel material.  Of note, a November 1996 VA 
x- ray examination show retained metallic fragments within 
the bone of the tibia as well as the anterior soft tissues.

Currently, the appellant is in receipt of a 10 percent 
disability evaluation for his tender and painful scar 
pursuant to Diagnostic Code 7804.  It is claimed that the 
appellant's missile injury may have involved injury to one or 
more muscle groups.  See 38 C.F.R. § 4.56 (1999); see also 
Esteban v. Brown, 6 Vet.App. 259 (1994) (separate schedular 
evaluations warranted where applicable diagnostic codes apply 
to different manifestations of the same disability).  
However, the current VA examinations of record are inadequate 
to properly evaluate this issue.  Accordingly, the Board is 
of the opinion that the appellant should be afforded VA 
muscle examination in order to determine the nature and 
extent of all residual disability, if any, which stems from 
his service connected gunshot wound to the right distal 
tibia.  

The Board notes that, in the event the RO finds that a 
separate evaluation is warranted for muscle group injury, the 
RO should specifically address the issue under the recently 
revised muscle injury regulations as well as the old version 
in effect at the beginning of this appeal.  See 62 Fed. Reg. 
30237-30240 (June 3, 1997); Karnas, 1 Vet.App. 308 (1991).  
Although the amendments were intended to delete redundant 
material, clarify medical terms and reorganize material 
contained in the Schedule, the RO should carefully compare 
the statutory language in order to ensure that unintended 
substantive changes have not taken place in relation to the 
particular facts of this case.

Accordingly, this case is REMANDED for the following action:

1.  The appellant is hereby informed of his right 
to present any additional evidence or argument 
while the case is on remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

2.  The RO should obtain the appellant's current 
records of both VA and private medical treatment.

3.  Following the receipt of any additional 
records, the appellant should be afforded VA 
muscle examination for the purpose of determining 
the nature and extent of all residual disability, 
if any, stemming from his residuals of the shell 
fragment wound to the right distal tibia.  The 
examiner should review the contents of the claims 
file and obtain relevant history from the 
appellant.  Following the examination, the 
examiner should identify all muscle groups 
involved in the shell fragment injury to right 
distal tibia; should identify the severity of any 
muscle group injury as "slight", "moderate", 
"moderately severe" or "severe"; and should 
provide opinion as to whether the appellant's 
muscle disability, if any, is manifested by loss 
of power, weakness, lowered threshold of fatigue, 
fatigue- pain, impairment of coordination and/or 
uncertainty of movement.

4.  The appellant is hereby advised that, in the 
event he fails to report for his scheduled VA 
examination(s) without good cause, his original 
service connection claim may be rated on the 
evidence of record and his increased rating claim 
may be denied.  38 C.F.R. § 3.655(b) (1999).

5.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

6.  After completion of the above- referenced 
development, the RO should readjudicate the issues 
of service connection for a skin disorder and an 
increased rating for residuals of service 
connected gunshot wound of the right tibia with 
consideration of any additional evidence obtained 
by the RO pursuant to this remand.  Consideration 
of whether separate or increased schedular 
evaluations for multiple muscle groups, or any 
other disabilities, are warranted under both the 
old and new versions of the regulations pertaining 
to muscle injuries is requested, and must be 
addressed.  Karnas, 1 Vet.App. 308 (1991).  If any 
benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


